Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/18/20, claims foreign priority to 108121743, filed on 6/21/19. A certified copy of the foreign priority application is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-20 are currently pending.
Applicant's election with traverse of invention II, claims 17-20; and the species of acute lung injury in the reply filed on 9/16/21 is acknowledged.  The traversal is on the ground(s) that it would not constitute an undue burden on the examiner to consider all claims in a single application, and the species should be considered and examined together because they are all related to PDE4 pathway.  This is not found persuasive because although the composition of the instant claims and the claimed method may slightly overlap because ribociclib is present in both inventions, ribociclib is well-known for treating conditions and diseases other than a PDE4-mediated condition, such as breast cancer and hepatocellular carcinoma. Thus, a search of the claimed composition would not encompass a full search of the claimed method, since ribociclib is known to be useful for treating conditions other than those that fall under method claims 17-20. The composition and method are also categorized in different CPC classes/subclasses, and as such a search of the different inventions in this regard would not be overlapping in scope. .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/16/21.
Claims 17-20 were examined with regards to the elected species, acute lung injury, and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, WO 2018073687 A1 (publ 4/26/2018).
The claims are drawn to a method for treating the elected PDE4-mediated disease in a subject, acute lung injury, comprising providing a pharmaceutical composition to the patient, wherein the pharmaceutical composition comprises an effective amount of ribociclib and a pharmaceutically acceptable carrier. 
For the sake of providing compact prosecution and to search for prior art, “providing” has been interpreted by the examiner to encompass “administering”.
Evans teaches administering an effective dose of a CDK inhibitor for treating pulmonary hypertension and related conditions (Title & Abstract; p. 1, lines 3-6; p. 2, lines 7-9). Evans 
Regarding the limitation of instant claim 19, “wherein ribociclib is used to treat the PDE4-mediated disease by inhibiting PDE4A activity, PDE4B activity, PDE4C activity, or PDE4D activity of a PDE4 pathway”, Evans teaches treatment of acute lung injury comprising administering an effective amount of a CDK inhibitor, with ribociclib exemplified. It would have been reasonably expected that by treating the same condition as recited by the instant claims with the same compound, the result of treatment, i.e., inhibiting PDE4A activity, PDE4B activity, PDE4C activity, or PDE4D activity of a PDE4 pathway would have occurred in Evans. See MPEP In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Information Disclosure Statements
The IDS filed on 10/6/20 and 8/3/21 have been considered. 


Conclusion
Claims 1-16 are withdrawn. Claims 17-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627